DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of May 14, 2021 which amended claim 10 and added new claims 19-25. 
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not make reference to an “end” of the shroud; this is believed to be the “rear surface 26”, shown in Fig. 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 19, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 13 is vague and indefinite because it set forth a “rear surface” in lines 1 and 2. It is unclear if this rear surface is the same surface as the “end” set forth in claim 10 line 5. Claim 14 is vague and indefinite for its dependency.
In claims 19, 22 and 25 there is no reference frame for judging the “radial direction”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Great Britain Patent 1,077,890 (cited by applicant, hereafter GB’890).
 With regards to claim 18 GB ‘890 discloses an assembly/pump comprising: a housing (2, 4)  having an outer surface (see the outer surfaces of Fig. 3), at least a 

    PNG
    media_image1.png
    396
    393
    media_image1.png
    Greyscale



 With regards to claim 21 Figs. 2 and 3 show that outer surfaces of the shroud 4, 16 and the inlets 18 and 19 formed in the periphery surface.

Claim(s) 10-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamm et al (USPN 2,778,958).
 With regards to claims 10 and 18 Hamm et al disclose an assembly/pump comprising: a housing (10, 11, 22)  having an outer surface (see the outer surfaces of Fig. 1), at least a portion of the housing being formed by a shroud 11, 12 having (i) an interior surface (multiple, but reference the surface adjacent to the reference numeral 23 in Fig. 1) and (ii) a periphery defining air inlets 29;  a motor 12, 16 contained within the housing and comprising a shaft 15 configured to rotate about an axis; and  a cooling fan 19 (i) positioned within the shroud  and (ii) configured to rotate about the axis; and in which air is sequentially (i) drawn radially through the air inlets (see arrows Fig. 1) by operation of the cooling fan, (ii) spun by the fan against the interior surface of the shroud (see the arrows radially exiting the impeller), and (iii) exited axially from the shroud along the outer surface of the housing (see the axial arrows in Figs. 1 near reference numeral 23a).  
Hamm et al disclose the assembly of claim 11 in which the shaft is connected to the cooling fan.  
Hamm et al disclose the assembly of claim 12 in which the shroud further comprises a plate 21 positioned between the air inlets and the cooling fan.  

Hamm et al disclose the assembly of claim 14 in which the rear surface omits any openings through which air flows.  
Hamm et al disclose the assembly of claim 15 in which the shroud further comprises vanes 28 configured to channel the air drawn radially into the shroud through torturous paths (air coming radially to the vane has to follow a curved path around the outside of the vane) to the cooling fan.  
Hamm et al disclose the assembly of claim 16 further comprising guide ribs (the illustrated ribs shown inside the distal end 22a of the shroud 22) past which the air drawn radially into the shroud travels, with the guide ribs configured to cause the air to exit axially from the shroud (see arrows of Fig. 1).  
Hamm et al disclose the assembly of claim 17 in which the vanes are curved (see the upper and lower surfaces).
With regards to claim 21 as shown in annotated Fig. 2 provided below (in the Response to Arguments section) the inlets are defined in the periphery surface.
With regards to claims 19, 20, 22 and 23 the vanes are elongated in the direction it extends from the interior surface and also radially from the bolt 27; further inlets are elongated around the circumference of the shroud.

    PNG
    media_image2.png
    412
    327
    media_image2.png
    Greyscale

With regards to claims 24 and 25, Hamm discloses an assembly comprising a housing 10, 11, 22, 20 having an outer surface, at least a portion of the housing being formed by a shroud having 20, 22, 28: (i) an interior surface; (ii) a periphery surface; (iii) a plurality of air inlets (shown in annotated Fig. 1 below); and (iv) a plurality of vanes 28 extending inwards from the interior surface of the shroud (see annotated below), wherein each vane of the plurality of vanes is elongated as the vane extends inwards from the interior surface of the shroud, and 4Appl. No. 16/219,542Attorney Docket No.: 061221-1105173 Amdt. dated May 14, 2021 Response to Office Action of December 16, 2020 wherein each air inlet of the plurality of air inlets comprises an aperture defined in the periphery surface and an elongated channel defined by adjacent vanes (the inlet channels are elongated around the circumference of the housing); b. a motor 12, 16 contained within the housing and comprising a shaft 15 configured to rotate about an axis; and c. a cooling fan 19 (i) positioned within the shroud and (ii) configured to rotate about the axis; and in which air is sequentially (i) 
With regards to claim 25 the vanes 28 are elongated radially from the bolt/shaft 27.

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. 
The applicant argues against the Seimens AG ‘890 reference saying that air is taken in circumferentially and not radially as claimed. The examiner disagrees. The air is taken in circumferentially and radially through the inlets. As shown in the annotated figure below the air travels further away from the surface 4 of the housing and thus has both circumferential and radial components and thus broadly may be said to be drawn radially through the inlet since the air is not drawn purely or totally circumferentially.

    PNG
    media_image3.png
    500
    681
    media_image3.png
    Greyscale

With respect to the Hamm reference the applicant argues that Hamm does not teaching a sidewall and only teaches two spacers that space the baffle plate (i.e. the end” away from the bell (i.e. a portion of the sidewall) and the baffle. The examiner must disagree. As shown in Figure 2 which applicant provided in his arguments the sidewall is clearly shown and the outer circumferential wall surface of the spacer is coincident and thus forms a part of the sidewall. Further, as noted by applicant, there are two spacers particularly shown (and the examiner would note probably more present) and thus there are at least two apertures provided by the sidewall. Thus the claims are anticipated by Hamm et al.

    PNG
    media_image4.png
    333
    711
    media_image4.png
    Greyscale

With regards to Siemens ‘890 and Hamm et al not being directed to a “water pump” this is not found persuasive. It is noted that this limitation is only included in the preamble of claim 18 and does not further limit the claim subject matter. It is also noted that a fan is a pump and therefore Siemens ‘890 and Hamm et al still anticipate the claim.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leung et al discloses a motor having a cooling fan and apertures defined by vanes in the outer housing, the apertures being outlet passages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  





CGF
May 21, 2020